Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-25 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application 17/134,355. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of US Patent Application 17/134,355 anticipate claims 1-25 of the instant application.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent Application 16/740,359. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-25 of US Patent Application 16/740,359 anticipate claims 1-25 of the instant application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


35 U.S.C. 1 01 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-25 are rejected as the claimed invention is directed to non-statutory subject matter.
Claim 20 is directed to a "machine readable medium". The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a machine readable medium (also called computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 21 1 1 .01 . When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 01 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 1 01 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §1 01 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments 
Berkline corp., 134 F.3d 1473 (Fed. Cir. 1998).
Claims 21-25 are each dependent from claim 20, and are therefore rejected under the same rationale articulated above with regard to claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0125770 (LeMay et al) teaching cryptographic computing including: a register to store a pointer to a memory location and a tag associated with the pointer, circuitry to access the pointer and tag associated with the pointer, determine whether the tag indicates that the pointer is at least partially immutable, the circuitry being based on a determination that the tag indicates the pointer is at least partially immutable, to obtain a memory address of the memory location based on the pointer, use the memory address to access encrypted data 
US 2020/0125742 (Kunavis et al) teaching cryptographic computing comprising executing first instruction of first software entity to receive first input operand indicating a first key associated with a first memory compartment of a plurality of memory compartments stored in a first memory unit, and execute a cryptographic algorithm in a core of a processor to compute first encrypted contents based at least in part on the first key.
US 2018/0095906 (Doshi et al) teaching method for coherently sharing data across a multi-node network, a coherency protocol for such data sharing can include identifying a memory access request from a requesting node for an I/O block of data in a shared I/O address space of a multi-node network, determining a logical ID and a logical offset of the I/O block, identifying an owner of the I/O block.
US 2004/0268057 (Landin et al) teaching a system may include several nodes coupled by an inter-node network configured to convey coherency messages between the nodes. Each node may include several active devices coupled by an address network and a data network. The nodes implement a coherency protocol such that if an active device in one of the nodes has an ownership responsibility for a coherency unit, no active device in any of the other nodes has a valid access right to the coherency unit. For example, if a node receives a coherency message requesting read access to a coherency unit from another node, the node may respond by conveying a proxy address packet, receipt of which removes ownership, on the node's address network to an owning active device. In contrast, the active device's ownership responsibility 
US 2004/0215895 (Cypher) teaching multi-node computer system in which networks in different nodes implement different conveyance modes, each node including several active devices coupled by an address network, the address network included in one of the nodes and configured to convey address packets specifying a particular coherency unit in broadcast mode.
Yang, Jun et al. "Improving Memory Encryption Performance in Secure Processors." IEEE Transactions on Computers, vol. 54, No. 5, May 2005 pp. 630-640.
Pyo, Changwoo. "Encoding Function Pointers and Memory Arrangement Checking against Buffer Overflow Attack." In Proceedings of the 4th International Conference on Information and Communications Security (ICICS 2002).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136